Citation Nr: 0309578	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  96-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the veteran's claim to 
reopen a previously denied service connection claim for 
tuberculosis.  The veteran perfected a timely appeal of this 
decision.  It is noted that, during the pendency of this 
appeal, the RO denied the veteran's claim to reopen a 
previously denied service connection claim for tuberculosis 
by rating decision issued in April 1996.  A Travel Board 
hearing was held at the RO in March 1999.  

It is also noted that, in a May 1999 decision and remand, the 
Board reopened the veteran's service connection claim for 
tuberculosis and remanded it to the RO for additional 
development.  This claim subsequently was returned to the 
Board.  


FINDING OF FACT

Tuberculosis was not shown in service or within three years 
thereafter and is not shown to be related to any incident of 
service.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.370, 3.371, 3.374 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for tuberculosis.  In a 
letter dated in August 2002, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claim.  The veteran and his representative 
were provided with a copy of the appealed rating decision, a 
statement of the case, and a supplemental statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Further, 
VA advised the veteran and his representative in a letter 
dated in January 1999 that the veteran was being scheduled 
for a Travel Board hearing at the RO in March 1999.  The 
veteran and his representative also were provided copies of 
the Board's May 1999 decision and remand.  Finally, the 
veteran and his representative were notified in an April 2003 
letter from VA that the RO had completed the development 
requested in the Board's May 1999 decision and remand, 
notified them that the veteran's appeal was being returned to 
the Board, and requested that any additional evidence in 
support of the veteran's claim be submitted to the Board.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
to substantiate his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post service medical 
records, including VA outpatient treatment records.  The 
veteran and his representative were notified in an August 
2002 letter from the RO that additional treatment records 
that had been identified at the veteran's Travel Board 
hearing had been requested by VA.  The veteran has stated in 
the course of this appeal that he does not have any 
additional medical records.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the service 
connection claim for tuberculosis poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet.App. 384 
(1993).

Factual Background

A review of the veteran's service medical records indicates 
that he reported no pertinent history, diagnosis, or 
treatment of tuberculosis at his enlistment physical 
examination accomplished in May 1972.  The examiner noted no 
pertinent history of tuberculosis, and physical examination 
results indicated that the veteran's lungs and chest were 
normal.  Following additional testing, the examiner found the 
veteran physically qualified for enlistment in August 1972.  

On outpatient examination accomplished at the US Army 
Hospital in Wurzburg, Germany (hereinafter, "USAH 
Wurzburg"), on August 7, 1975, it was noted that the veteran 
was being seen following a positive tuberculin tine test 
(hereinafter, "TB tine test") on August 5, 1975.  The 
veteran provided a medical history that included exposure to 
active tuberculosis from his girlfriend between August 1974 
to February 1975.  The veteran denied weight loss and cough, 
but stated that he had experienced nocturnal sweats for 4 
days prior to this examination.  The examiner also noted that 
the veteran had no previous documented tuberculin skin test 
(TST) and that the impression on August 5th had been a 
positive TB tine test.  X-rays were taken of the veteran's 
chest on August 6th and were interpreted by the radiologist 
as showing no significant abnormality.  The examiner who saw 
the veteran on August 7th interpreted the x-rays as showing 
that the veteran's lungs were within normal limits.  No 
further impressions were provided at this examination.

On follow-up outpatient examination accomplished at USAH 
Wurzburg on August 11, 1975, no new complaints were noted and 
no physical examination was accomplished.  The impression was 
"TST converter," and the veteran was scheduled for a "TB 
Board" appointment on August 13, 1975.

On outpatient examination accomplished at the Preventive 
Medicine Activity, Tuberculosis Surveillance Program, USAH 
Wurzburg, on August 13, 1975, the veteran's positive TB tine 
test from August 5th was noted.  The veteran's medical 
history was as noted above.  The examiner also noted that the 
veteran's chest x-rays taken on August 6th had been negative.  
Physical examination of the veteran found no significant 
tuberculosis symptoms.  The veteran was prescribed isoniazid 
and it was noted that no further routine tuberculin tests of 
the veteran would be conducted.  The impression was TST 
converter from contact with an active case.  

The veteran reported no history, diagnosis or treatment of 
tuberculosis at his separation physical examination 
accomplished at USAH Wurzburg on August 19, 1975.  The 
examiner noted no pertinent medical history of tuberculosis, 
and physical examination of the veteran provided no pertinent 
results.  The examiner noted that both the veteran's chest x-
ray and a TB tine test taken on August 5, 1975, had been 
negative, and found the veteran physically qualified for 
separation from service.  

A VA Form 2507 associated with the veteran's claims folder 
and dated in February 1976 requested that the veteran be 
scheduled for a VA pulmonary tuberculosis examination.

On VA pulmonary tuberculosis examination accomplished at the 
RO in March 1976, the veteran had no respiratory complaints.  
The veteran's medical history included a positive tuberculin 
skin test at the time of his separation from service in 
August 1975.  It was noted that the veteran had been on 
prophylactic isoniazid (INH) medication since his positive TB 
tine test in August 1975, and that he had no history of 
pulmonary tuberculosis.  Physical examination of the veteran 
revealed that his lungs were clear.  Chest x-rays were 
obtained and interpreted by the radiologist as showing that 
the veteran's lungs were clear and there was no pleural 
thickening.  The radiologist's impression was a normal chest.  
The examiner's diagnoses were no general medicine condition, 
a positive tuberculin reaction, and no pulmonary disease.  

Based on a review of the contemporary evidence then of 
record, the RO denied the veteran's service connection claim 
for tuberculosis in an April 1976 rating decision, copies of 
which were provided to the veteran and his representative in 
May 1976.  This decision was not appealed and became final in 
May 1977.

In a statement received at the RO in December 1990, the 
veteran requested copies of his service medical records, 
treatment records from the VA Medical Center in St. Albans, 
New York (hereinafter, "VAMC St. Albans") for the period of 
1975 to 1976 and from the VA Medical Center in Northport, New 
York (hereinafter, "VAMC Northport"), and a copy of the 
April 1976 rating decision.  There is an indication on this 
form that the requested records were provided by the RO in 
March 1991.

The veteran filed a claim to reopen his previously denied 
service connection claim for tuberculosis in March 1995.  He 
stated that his tuberculosis was still active, had been 
incurred during service, and requested VA reexamination for 
this disease.

On VA outpatient examination for pulmonary tuberculosis and 
tuberculosis diseases accomplished at VAMC Northport in June 
1995, the veteran complained that he had been unable to get a 
job because of his history of treated tuberculosis, but it 
was also noted that he had no complaints referable to his 
lungs.  In the veteran's medical history, it was noted that 
he had been discharged from active duty in 1975, he had been 
found to have a positive purified protein derivative (PPD) of 
tuberculin at that time, and he reported being treated at 
VAMC St. Albans with INH for 15 months following this 
positive PPD.  Objective examination of the veteran revealed 
no adenopathy (or swelling or morbid enlargement of the lymph 
nodes), his lungs were clear to auscultation and percussion, 
and there was no edema of the lower extremities.  Chest x-
rays had been obtained on April 25, 1995, and were 
interpreted by this examiner as showing a few hilar 
calcifications but no parenchymal lung disease.  The 
diagnoses were treated, primary tuberculosis by history with 
no pulmonary involvement, and grossly normal pulmonary 
function.

By rating decision issued in August 1995, the RO denied the 
veteran's service connection claim for tuberculosis and 
explained that, since the veteran had failed to appeal the 
May 1976 decision in a timely manner, that decision had 
become final and new and material evidence needed to be 
submitted in order to reopen this claim.  

In a Notice of Disagreement received at the RO in April 1996, 
the veteran stated that he was submitting copies of some of 
his service medical records and the March 1976 VA examination 
that mentioned tuberculosis.  The veteran also stated that 
these records showed that his tuberculosis had been 
contracted during service.

By rating decision issued in April 1996, the RO denied the 
veteran's claim to reopen his previously denied service 
connection claim for tuberculosis.  The RO found that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's service connection claim for tuberculosis, 
concluding that the medical records that had been submitted 
by the veteran in April 1996 had previously been considered 
when his original service connection claim was denied in the 
May 1976 rating decision.  The RO also concluded that the 
veteran's most recent VA examination in June 1995 showed no 
evidence of active tuberculosis sufficient to reopen his 
previously denied service connection claim for tuberculosis. 

In a VA Form 9 received at the RO in June 1996, the veteran 
stated that he had originally contracted tuberculosis in 
service, he continued to have positive reactions to all 
tuberculosis testing after his discharge from service, and 
that he was told at his discharge physical examination to 
report to VAMC St. Albans following separation from service 
for treatment of active tuberculosis contracted while on 
active duty.  The veteran also requested a local hearing 
before the Board.  In a statement submitted to the RO in 
December 1996, the veteran's representative withdrew the 
veteran's request for a local hearing and requested a Travel 
Board hearing.

At the veteran's Travel Board hearing held at the RO in March 
1999, the veteran's service representative noted that the 
veteran's post-service VA medical records dated between 
August or September 1975 and February 1976 from VAMC St. 
Albans had not been associated with the veteran's claims 
folder.  In his testimony, the veteran stated that he found 
out that he had been infected with tuberculosis at his 
separation physical examination and that he had had chest x-
rays taken at his separation physical examination.  The 
veteran also testified that, at the time of his separation 
physical examination, he had discussed with an examiner 
contact that he had had during service with his girlfriend 
who had had active tuberculosis.  The veteran stated that, at 
the time of his separation physical examination, he had been 
coughing up blood and having chest pain, that he discussed 
these symptoms with the examiner who conducted his separation 
physical examination, and that he was never told exactly what 
was causing these symptoms.  He stated that he coughed up 
blood and continued to have chest pain for several months 
following his separation from service.  He also testified 
that he received regular routine treatment twice a month for 
tuberculosis at VAMC St. Albans between his separation from 
service and August 1976, for a total of 13 or 14 months' 
treatment.  The veteran also testified that he had been 
turned down for a number of jobs since separating from 
service because he had active tuberculosis, but he had never 
had a physical examination, and he also had been medically 
disqualified from serving in the Army National Guard because 
he had been on medication for tuberculosis.  The veteran 
stated that he had not been treated by any non-VA physicians 
for tuberculosis, he had not sought any medical treatment for 
tuberculosis since separation from service, and he was not 
under treatment for any physical problems at the time of his 
Travel Board hearing.  

At the Travel Board hearing in March 1999, the veteran also 
waived consideration by the RO of additional evidence and 
records which he submitted to VA at that time.  A review of 
these records indicates that they are duplicate copies of 
some of the veteran's service medical records and post-
service VA outpatient treatment reports that had already been 
associated with the veteran's claims folder.

In a decision and remand dated in May 1999, as noted above, 
the Board granted the veteran's claim to reopen his 
previously denied service connection claim for tuberculosis 
and remanded it for additional development and re-
adjudication by the RO.  

A copy of a VA Form 7131 associated with the veteran's claims 
folder and dated in May 1999 indicates that the RO requested 
all of the veteran's treatment records for the period of 
1975-1976 that were available at VAMC St. Albans.  In a 
letter dated in September 1999, the VA Medical Center in 
Brooklyn, New York, indicated that a search of their files 
found no records for the veteran from that facility.  The RO 
subsequently requested all of the veteran's treatment records 
for the period of 1975-1976 available at VAMC St. Albans in 
November 1999 and September 2002, as evidenced by additional 
copies of VA Form 7131 associated with the veteran's claims 
folder.

A review of records provided by VAMC Northport and associated 
with the veteran's claims folder indicates that the veteran 
reported in November 2000, while undergoing substance abuse 
treatment at this facility, that he had contracted 
tuberculosis during service and he had been treated for 
tuberculosis at VAMC St. Albans in 1975-1976.

In a statement received at the RO in September 2002, the 
veteran reiterated that he had only been treated by the VA 
and had no private treatment records to submit in support of 
his claim.  He also requested that treatment records be 
obtained from VAMC St. Albans.  

In response to the requests for treatment records pertaining 
to the veteran made by the RO to VAMC St. Albans, the Chief, 
Health Administration Service, New York Harbor VA Healthcare 
System, stated in a January 2003 letter associated with the 
veteran's claims folder that there was no medical record 
documentation for the period of 1975 to the present available 
for the veteran.

In a supplemental statement of the case issued in January 
2003, the RO re-adjudicated the veteran's service connection 
claim for tuberculosis under the VCAA and pursuant to the 
Board's May 1999 remand and again denied this claim.  The RO 
concluded that there was no medical evidence of any active 
tuberculosis in the record of this claim that could be 
related to the veteran's positive TB tine test in service.

In a VA Form 646 dated in April 2003 and submitted on the 
veteran's behalf by his service representative, it was noted 
that the veteran had been admitted to the VA Hospital in 
Brooklyn, New York, in September 1975, although it was also 
noted that the RO had been notified in March 1976 that there 
were no records of this hospitalization.  The veteran's 
service representative cited this September 1975 
hospitalization, the veteran's June 1995 VA examination, and 
the veteran's April 1995 chest x-rays reviewed at his June 
1995 VA examination, as support for the veteran's contention 
that tuberculosis had been incurred in service.

Analysis

The veteran and his service representative essentially 
contend on appeal that the veteran incurred tuberculosis 
during service.  

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  In addition, the Board 
notes that service connection may be presumed for active 
tuberculosis if it is present to a compensable degree within 
three years of separation from service.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  

The Board also notes that there are specific regulations 
defining what medical evidence is acceptable in establishing 
service connection for tuberculosis.  X-ray evidence of 
active tuberculosis is required to establish direct service 
connection for this disease under 38 C.F.R. § 3.370(a) and, 
where x-ray evidence from the veteran's entrance physical 
examination is not available and there is no other evidence 
of active or inactive re-infection type tuberculosis existing 
prior to entrance into active service, 38 C.F.R. § 3.370(b) 
provides that inactive tuberculosis will be assumed to have 
been incurred during service where such disease is shown by 
x-ray evidence as provided in 3.370(a).  See 38 C.F.R. 
§ 3.370 (2002).  Similarly, 38 C.F.R. § 3.371 requires x-ray 
evidence of active pulmonary tuberculosis within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307 in order to 
establish direct service connection for this disease.  See 
38 C.F.R. §§ 3.307, 3.371 (2002).  Finally, 38 C.F.R. § 3.374 
provides that either an in-service diagnosis or a post-
service VA diagnosis of active pulmonary tuberculosis will be 
accepted as valid for purposes of establishing direct service 
connection for this disease.  A private physician's diagnosis 
of active tuberculosis will be accepted for service 
connection purposes only where it is confirmed by x-ray 
evidence, laboratory studies, or acceptable hospital 
observation or treatment.  See 38 C.F.R. § 3.374 (2002).  

Taking into account all of the relevant evidence discussed 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the preponderance of the evidence 
is against granting the veteran's claim of entitlement to 
service connection for tuberculosis.  As an initial matter, 
the Board notes that there is no medical evidence that the 
veteran was diagnosed with tuberculosis either during service 
or within 3 years following his separation from service.  In 
this regard, the Board acknowledges the veteran's positive TB 
tine test obtained on August 5, 1975.  However, a subsequent 
TB tine test obtained at the veteran's separation physical 
examination accomplished on August 19, 1975, was negative, 
and the separation examiner did not diagnose active 
tuberculosis, even by history, at that examination.  
Subsequent VA examiners who saw the veteran in March 1976 and 
June 1995 noted his August 1975 positive TB tine test and 
also did not diagnose active tuberculosis.  In fact, as noted 
above, the examiner who saw the veteran in March 1976 
specifically ruled out the existence of any pulmonary disease 
or general medical condition.  Further, the examiner who saw 
the veteran in June 1995 concluded that his pulmonary 
function was grossly normal.  Thus, absent a diagnosis of 
active tuberculosis, the veteran is not entitled to 
presumptive service connection for this disease.  38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Turning to the veteran's entitlement to service connection 
for tuberculosis on other than a presumptive service 
connection basis, the Board notes that there is no evidence 
of active or inactive pulmonary tuberculosis, confirmed by x-
ray evidence, such that the veteran would be entitled to 
direct service connection under 38 C.F.R. §§ 3.370, 3.371, 
and 3.374 (2002).  X-rays taken at the time of the veteran's 
positive TB tine test on August 5, 1975, and at the time of 
his separation physical examination on August 19, 1975, were 
all negative and indicated that his chest was clear on both 
occasions.  These x-ray findings were confirmed subsequently 
in March 1976, at which time the veteran's chest was also 
clear to auscultation on physical examination.  Although 
chest x-rays taken in June 1995 revealed a few hilar 
calcifications, the examiner noted that these x-rays did not 
indicate any parenchymal lung disease and, as noted above, he 
concluded that the veteran's pulmonary function was grossly 
normal.  The Board recognizes that this examiner diagnosed 
treated, primary tuberculosis by history with no pulmonary 
involvement.  However, this examiner did not provide a 
diagnosis of active or inactive pulmonary tuberculosis such 
that the veteran is entitled to claim service connection 
based on this examination.  Nor was the June 1995 diagnosis 
of treated, primary tuberculosis by history with no pulmonary 
involvement confirmed by contemporaneous x-ray evidence or 
related to any incident of the veteran's service such that 
the veteran is entitled to service connection for 
tuberculosis.

There is also no medical evidence to support the veteran's 
contention that he contracted tuberculosis during service as 
a result of his exposure to a girlfriend with active 
tuberculosis at that time.  The Board recognizes that the 
veteran reported that this was his method of exposure to 
tuberculosis both at the time of his positive TB test in 
August 1975 and in his testimony at the Travel Board hearing 
held in March 1999.  In this regard, the Board notes that the 
veteran is competent to provide lay statements as to the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet.App. 398, 405 (1995); Layno v. Brown, 6 Vet.App. 
465, 470 (1994).  However, when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As the veteran lacks such 
training and knowledge, he is not competent to render an 
opinion regarding the onset of tuberculosis.  

It is noted that the remaining evidence on which the veteran 
relies to establish his claim of entitlement to service 
connection for tuberculosis are lay statements alleging that 
this disease was incurred in service.  In this regard, the 
Board notes that, as a lay person without proper medical 
training and expertise, the veteran is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu, supra, 
at 494-5.  Therefore, the Board cannot assign any probative 
value to the lay assertions in the record of this claim that 
tuberculosis was incurred in service.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tuberculosis.  The evidence of record on this claim does not 
tend to show that tuberculosis was incurred in service.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  The appeal is denied.


ORDER

Entitlement to service connection for tuberculosis is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

